Citation Nr: 1511686	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-11 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss prior to September 1, 2010.

2.  Entitlement to a compensable rating for service-connected bilateral hearing loss from September 1, 2010.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to July 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated February and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issue of entitlement to a compensable rating for service-connected bilateral hearing loss from September 1, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not experience compensable hearing loss prior to September 1, 2009.

2.  The Veteran experienced recurrent tinnitus throughout the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-connected bilateral hearing loss have not been met prior to September 1, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, Diagnostic Code (DC) 6100 (2014).

2.  The criteria for a rating in excess of 10 percent for service-connected tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.87, Diagnostic Code (DC) 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased initial ratings for his service-connected bilateral hearing loss and tinnitus.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Each of the Veteran's appeals will be addressed in turn.

Hearing Loss

The Veteran is seeking a compensable rating for his service-connected bilateral hearing loss.  Under the regulations, the assignment of a disability rating for hearing impairment is derived by applying the results of audiometric evaluations to tables included in the rating schedule.  38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes eleven auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  Id.  If exceptional patterns of hearing impairment are shown, as defined by 38 C.F.R. § 4.86, then Table VI or Table VIa may be used to evaluate the Veteran's hearing.  

In this case, the Veteran's hearing acuity was evaluated by a private audiologist, Dr. Arnst, on June 4, 2009, with a supplemental report in October 2009.  Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.



HERTZ



1000
2000
3000
4000
RIGHT
30
25
25
20
LEFT
30
30
30
25

The average pure tone threshold in the Veteran's right ear was 25 decibels, while the average pure tone threshold in the left ear was 29 decibels.  The audiologist also administered the Maryland CNC word list pursuant to VA regulations, and the speech recognition score was 92 percent in both ears.  Dr. Arnst described the Veteran had normal hearing sensitivity in both ears.

Under Table VI, a pure tone average threshold of 25 in the right ear with 92 percent speech discrimination score equates to level I hearing acuity.  Similarly, a pure tone average threshold of 29 decibels in the left ear with 92 percent speech discrimination also relates to a level I hearing acuity.  Under Table VII, a level I impairment in both ears equates to a noncompensable rating for hearing impairment.

Table VIA is not applicable in this case because the testing results were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000 and 400 Hertz) in either ear, nor was the Veteran's pure tone threshold more than 70 decibels at 2000 Hertz in either ear.  Furthermore, nothing in the record suggests the speech discrimination test was not appropriate for the Veteran.  Therefore the regulatory requirements for use of Table VIA were not met.  38 C.F.R. § 4.86.

Based on the foregoing, the evidence does not establish the Veteran demonstrated compensable hearing loss at any point prior to September 1, 2010.  As will be discussed below, entitlement to a compensable rating from this date must be remanded for further development.  To this extent, the Veteran's appeal is denied.

Tinnitus

The Veteran is also seeking an increased rating for his service-connected tinnitus.  In his October 2010 written notice of disagreement, the Veteran asserted that his tinnitus had worsened and impacted his hearing loss.  He also reported increased tinnitus during a September 2010 VA treatment record, especially in his left ear.

In this case, the Veteran's tinnitus has been granted a 10 percent rating throughout the period on appeal under diagnostic code (DC) 6260.  38 C.F.R. § 4.87.  The Board notes a 10 percent rating is the maximum schedular rating for tinnitus allowed under VA regulations.  Note 2 after Diagnostic Code 6260 specifically states that only a single evaluation for recurrent tinnitus is warranted, whether the sound is perceived in only one ear or both ears.  Id.  Therefore, the Board finds the Veteran is currently receiving the maximum schedular rating for tinnitus.  As such, although the Board has considered the Veteran's lay statements describing worsening tinnitus, the Board cannot grant an increased rating under the schedular rating criteria.  As a result, his appeal is denied.  


Extraschedular and TDIU Considerations

Regarding both of these appeals, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's tinnitus and hearing loss prior to September 1, 2010 that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of constant ringing in his ears, especially the left, and difficulties hearing.  These symptoms were the very symptoms upon which the schedular ratings were assigned.  In this regard, and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  Accordingly, referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised regarding these appeals.  However, the evidence reflects the Veteran continues to be employed full-time.  For example, during his September 2010 VA treatment, he reported working for the Department of Corrections.  Moreover, during his June 2010 evaluation Dr. Arnst specifically opined the Veteran's hearing did not affect his ability to engage in gainful employment.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected hearing loss and/or tinnitus.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in June 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Additionally, the Veteran's claims for service connection for hearing loss and tinnitus were granted, and he then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Board acknowledges the Veteran was not provided with a VA examination regarding his hearing loss and tinnitus.  However, VA regulations provide that an examination will be provided if "the information and evidence of record does not contain sufficient competent medical evidence to decide the claim."  38 C.F.R. § 3.159(c)(4).  In this case, the June 2009 private audio evaluation submitted by the Veteran was competent and sufficient evidence upon which to decide the issues on appeal.  Up until September 1, 2010, there are no further relevant medical records.  Therefore, no additional VA examination was required during this period.  

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to a compensable rating for service-connected bilateral hearing loss prior to September 1, 2010, is denied.

Entitlement to a rating in excess of 10 percent for service-connected tinnitus is denied.



REMAND

The Veteran has reported that his hearing acuity worsened during the period on appeal.  VA medical records reflect the Veteran's hearing was evaluated by a VA audiologist in September 1, 2010.  Unfortunately, the results from the audiometric testing conducted at this time are incomplete.  Specifically, the audiogram reporting the precise puretone thresholds for the specified frequencies that are required by the 38 C.F.R. §§ 4.85, 4.86 are not included in the claims file before the Board.  Because the precise results of this audiometric testing are essential data required by VA regulations properly adjudicate this portion of the appeal, remand is required to obtain these testing results.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the complete results of the audiometric testing (audiogram) conducted at the VA medical facility on September 1, 2010, as well as any other available VA treatment records not yet before the VA, and associate them with the claims file. 

2. Undertake any additional development, including a VA examination, if deemed necessary to fully and fairly adjudicate the appeal. Then, readjudicate the appeal based on the complete claims file, including the complete results of the September 2010 audiometric testing.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


